DETAILED ACTION
	This action is in response to the initial filing filed on March 26, 2021.  Claim 1 has been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 1 recites the limitations, "presenting an advertisement to a plurality of users, the advertisement associated with an advertiser and comprising a plurality of software components where at least one software component of the plurality of software components is an interactive software component; tracking use of the interactive software component by the plurality of users; calculating an aggregate value based on a value associated with each use of the interactive software component; and
charging the advertiser an advertising fee corresponding to the aggregate value.”  
The recited claim limitations, “calculating an aggregate value based on a value associated with each use of the interactive software component; and charging the advertiser an advertising fee corresponding to the aggregate value.” are directed to the abstract idea of mathematical relationships and mathematical calculations.  Specifically, the limitations are using arithmetic or mathematical 
The recited claim limitation, “presenting an advertisement to a plurality of users, the advertisement associated with an advertiser and comprising a plurality of software components where at least one software component of the plurality of software components is an interactive software component” is directed advertising, sales activity or behavior, or marketing under the abstract idea of certain methods of organizing human activity.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  The claim does not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The example computer system 1000 includes a processor 1002 (e.g., a central processing unit (CPU) a graphics processing unit (GPU) or both), a main memory 1004 and a static memory 1006, which communicate with each other via a bus 1008. The computer system 1000 may further include a video display unit 1010
(e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)). The computer system 1000 also includes an alphanumeric input device 1012 (e.g, a keyboard), a user interface (UT) navigation device 1014 (e.¢., a mouse), a disk drive unit 1016, a signal generation device 1018 (e.g., a speaker) and a network interface device 1020.” (paragraph 0096), reads on a general-purpose computer.  Based on the applicant's specification, elements in claim 1 requires no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of software components are well understood, routine and conventional elements that amount to no more than implementing an idea 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by US Patent 7,039,599 B2.
Claim 1:
	As per claim 1, Merriman teaches the method comprising:

presenting an advertisement to a plurality of users, the advertisement associated with an advertiser and comprising a plurality of software components where at least one software component of the plurality of software components is an interactive software component (column 4, lines 14-16 “The directed advertisement 18 that is selected is dynamically delivered through a medium 26 to the user for him or her to view through a web browser.”);


calculating an aggregate value based on a value associated with each use of the interactive software component (column 1, lines 36-44 “The second pricing model, based on explicit customer feedback, is sometimes referred to as "Direct Response" or "CPA" advertising (i.e. cost per actions). CPA pricing is distinguished from CPM pricing, because in CPA pricing, a marketer compensates a media provider a variable amount based on the success of the advertising campaign. Successful ad campaigns are measured, for example, by the number of survey forms filled out, leads generated, sales transacted, software downloaded, and so on.”); 

and charging the advertiser an advertising fee corresponding to the aggregate value (column 1, lines 36-44 “The second pricing model, based on explicit customer feedback, is sometimes referred to as "Direct Response" or "CPA" advertising (i.e. cost per actions). CPA pricing is distinguished from CPM pricing, because in CPA pricing, a marketer compensates a media provider a variable amount based on the success of the advertising campaign. Successful ad campaigns are measured, for example, by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682